                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    TEXARKANA DIVISION

THOMAS WAYLON BOYD                                                                                  PLAINTIFF


v.                                          Civil No. 4:19-cv-4077


JUDGE DUNCAN CULPEPPER; PHILLIP
HARRIS, Prosecuting Attorney; DANNY ROGERS,
Public Defender; TIM MCBRAYER, Officer;
SEAN CLARK, Officer; JUSTIN HURST,
Attorney; JAMES SINGLETON, Sheriff;
JUDGE RANDAL WRIGHT; KOLBY HARPER,
Prosecuting Attorney; MATTHEW FORD,
Prosecuting Attorney; JOE T. TYLER, Public
Defender; BO MORRIS, Officer/Deputy; OFFICER
BROWN, Officer/Deputy; SGT. HUGHES, Officer/
Deputy; EVANS, Parole; DEPUTY SIMMONS, Parole;
PROSECUTOR TRACI GRAHAM, Prosecuting
Attorney; and BILLY MORITZ, Attorney                                                           DEFENDANTS

                                                    ORDER

        On July 1, 2019, Plaintiff Thomas Waylon Boyd filed this case in the Eastern District of

Arkansas, pursuant to 42 U.S.C. § 1983. The Eastern District transferred the case to the Western

District of Arkansas, Texarkana Division, on July 9, 2019. Following several rounds of the Court

directing Plaintiff to file amended complaints and Plaintiff filing noncompliant pleadings,1

Plaintiff filed a second amended complaint on September 11, 2019. On October 16, 2019, the

Court entered a screening order that dismissed all of Plaintiff’s claims pursuant to 28 U.S.C. §

1915A. (ECF No. 15). Consequently, this case was closed.

        On October 30, 2019, Plaintiff filed what was docketed as a motion to reopen this case.

(ECF No. 16). On November 4, 2019, the Court denied that motion, finding that Plaintiff failed


1
 The Court will not recount this process in detail because it was set out in the Court’s October 16, 2019 screening
order. (ECF No. 15, pp. 1-4).
to establish cause to reopen the case and, to the extent that the motion could instead be construed

as a motion for reconsideration under either Federal Rules of Civil Procedure 59(e) or 60(b), that

Plaintiff failed to offer any reason justifying relief from the Court’s October 16, 2019 screening

order.

         On November 5, 2019, Plaintiff filed two documents which were docketed as supplements

to his motion to reopen this case. (ECF Nos. 18, 19). The first document is styled as an “Objection

and Agreement,” and appears to address the Court’s October 16, 2019 screening order paragraph

by paragraph, setting out the reasons Plaintiff agrees or disagrees with the same. The second

document is styled as a “Demand,” and states that Plaintiff seeks immediate relief in the form of

compensatory and punitive damages, interest, and securities.

         Neither of these newly filed documents are a formal motion, so no Court action is required.

See Fed R. Civ. P. 6(b)(1) (“A request for a court order must be made by motion.”). However, to

the extent that the documents are intended to supplement Plaintiff’s motion to reopen this case, the

Court has reviewed the documents and finds that they do not establish cause to reopen this case

and, further, do not to offer any reason justifying relief from the Court’s October 16, 2019

screening order under Rules 59(e) or 60(b).

         IT IS SO ORDERED, this 6th day of November, 2019.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge




                                                  2
